DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Previously withdrawn claims 7-8, 10-12, 14 and 17-21 are rejoined.
	Claims 1-2, 4-8, 10-23 are pending and examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-8, 10-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are broadly drawn to a male sterile female fertile Capsicum annuum plant comprising an introgressed Capsicum baccatum chromosomal segment on chromosome 6 Capsicum annuum plant having a Capsicum baccatum cytoplasm. 
	Applicants describe introgressions from Capsicum baccatum of 3 million into chromosome 6 of a male sterile Capsicum annuum plant comprising an unspecified allele that results in female fertility in a male sterile Capsicum annuum plant having a Capsicum baccatum cytoplasm. Further, the sequence identifiers of the markers listed in Table 1 (e.g. M12 = SEQ ID NO: 12) of the listing describe the SNP change within the SEQ ID NO: for each marker. For example, Markers 7 and 17 flank a finely mapped region of the instantly claimed chromosomal segment introgression from C. baccatum. However, the polynucleotide sequence of SEQ ID NO: 7 (i.e. Marker 7) does not have the SNP change indicated for that marker; and the sequence identifiers for Markers 6, 14, 13, 1, 3, 2, and 20 do not have the SNP change indicated for that marker and thus the sequence identifiers for SEQ ID NO: 7, 6, 15, 14, 13, 1, 3, 2, and 20 do not conform to a description of the invention. Nonetheless, it appears that the sequence listing requires remediation to provide adequate support for a description of the aggregate SNP definition of the introgression (i.e. haplotype) and of the flanking marker SEQ ID NO: 7.

Indefinitness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The sequence identifiers for Markers 6, 7, 14, 13, 1, 3, 2, and 20 do not have the SNP change indicated for that marker as indicated in Table 1 and since those markers define the chromosomal segment of the introgression set forth in the claims, the sequence identifiers for SEQ ID NO: 6, 7, 14, 13, 1, 3, 2, and 20 fail to set forth the metes and bounds of the chromosomal segments of the instantly claimed invention. 


	All claims are rejected.
Conclusion
The claims are deemed free of the prior art given the failure of the prior art to teach or reasonably suggest a Capsicum annuum plant comprising a chromosomal segment from Capsicum baccatum on chromosome 6, wherein the segment comprises an allele that confers female fertility in a male sterile Capsicum annuum plant having a Capsicum baccatum cytoplasm relative to a plant lacking said chromosomal segment, wherein said segment is flanked by Marker M7 and Marker12; wherein the nearest art is the art of record U.S. Patent 9642318 that teaches a cross between a Capsicum baccatum pollen acceptor and a Capsicum annuum (CM334) pollen donor but does not teach the instant introgression of claim 1, or any introgression beyond the F1, or the said female fertility allele therein.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL KALLIS/Primary Examiner, Art Unit 1663                                                                                                                                                                                                        -